Exhibit FIRST SUPPLEMENTAL INDENTURE FIRST SUPPLEMENTAL INDENTURE, dated as of November 1, 2009 (this "Supplemental Indenture") between SCANA CORPORATION, a corporation duly organized and existing under the laws of the State of South Carolina (the "Company") and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (as successor to The Bank of New York), as trustee (the "Trustee") under the Indenture dated as of November 1, 1989, between the Company and the Trustee (the "Indenture").Except as otherwise expressly provided in this Supplemental Indenture or otherwise clearly required by the context hereof, all terms used herein that are defined in the Indenture shall have the several meanings respectively assigned to them in the Indenture. WHEREAS, the Company has entered into a Junior Subordinated Indenture, as supplemented by a First Supplemental Indenture (as so supplemented, the “Subordinated Indenture”), each dated of even date herewith and between the Company and U.S.
